DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Goodwin, III (US 20020145037).
Re claim 16, Goodwin, III teaches  a device comprising a unique identifier (UID) and optically variable device (OVD) and a sensing system with a UID reader and optical reader for reading the OVD,  and a computing system with a database wherein the sensing system and computing system are coupled by at least one network and the system authenticates the device based at last in part on at least one of the data provided by the UID, encoded in the OVD, or stored in the database (claim 5+ and FIG. 1+ wherein the device is the item that has its barcode and RF label read via a sensing system interpreted as the barcode and RFID reader that is connected to a computing system (server 16) that helps to authenticate/ validate the item.
	Re claim 17, the connecting between the sensing system and computing system is networked (FIG. 1+).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin, III, as discussed above.	
Re claim 19, though silent to encrypted data in the OVD, the Examiner notes that encrypting barcode data is an obvious expedient for security.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin, III, as discussed above, in view of Muniz (US 20140263631).
Re claim 20, though Goodwin, III is silent to a “cloud” Muniz teaches such limitations (FIG. 1+) in a checkout environment.
Prior to the effective filing date it would have been obvious to combine the teachings for cloud computing for versatility, such as provided a linked environment such as for self-checkout.
Claims 21-26, 27-28, 31-32, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin, III, as discussed above, in view of Daniel et al. (US 20010005570).

Daniel et al. teaches a data storage layer with a plurality of optical bits encoding data, the data storage layer comprising diffractive structure encoded data (abstract+) wherein data is readable at a first viewing angle and angle of incidence (FIG. 6.), each having a spectral signature (each bit responds to light such as infrared as per paragraph [0013] + and thus is a spectral signature).  Though silent to specific subsystems/ interpreters, the Examiner notes that it would have been obvious that in order to read the code that there would be appropriate processing/ circuitry/ software to obtain and decrypt/ decode the data as is conventional for barcode processing.  Specific modules or parts/ known steps is an obvious expedient for organization of the system, design of the system, modularity, etc., well within the ordinary skill in the art.
Re claim 22-23, communicably coupling elements of a system is an obvious expedient for interoperability. 
Re claim 24, the Examiner notes that the claim does not specify that the second angle is different than the first angle.  Alternatively, the Examiner notes FIG. 5+ shows a plurality of angles.  Further, the Examiner notes that the specifics of the angle has not been recited.  For example, if a first angle is 20.5 degrees and a second angle is 20.6 degrees that can be seen as first and second angles as the claim does not receive the details of that happens at the different angles and how it impacts the system and the data obtained.
Re claim 25, as paragraph [0052] of Daniel et al. teaches refraction
Re claim 26, this limitation is an optional step and therefore not required.  Additionally, a device to “learn” is so broadly interpreted that even if not recited as optional, a generic 
Re claim 27, Daniel et al. teaches an optically variable storage device configured to store data in a plurality of bits in a data storage layer (FIG. 3+), wherein the device comprises the data storage layer comprising a plurality of optical bits encoding said data when illuminated at a first predetermined direction and angle with respect to the layer (FIG. 6 who’s optical bits via a barcode that is illuminated at a first angle and direction for encoded and reading); an upper layer (FIG. 4) and a lower layer (FIG. 4), wherein said upper and lower layers comprises a dielectric or metal (paragraph [0052] and each of the bits has a spectral signature (each bit responds to light such as infrared per paragraph [0013]+ which is interpreted as responding to a specific wavelength and hence has a spectral signature).
Re claim 28, diffraction is taught (abstract+).
Re claim 31, a layer is interpreted to protect and FIG. 4 and paragraph [0049] + teaches conceal and refractive index which changes a path.  
Re claim 32, Daniel et al. teaches the secondary storage layer as recited (FIG. 10-11) which teaches a second storage layer such as the signature.  Though silent to FIG. 10-11 teaching therein at least one of the secondary direction and secondary angle of incidence is different from the first direction and first angle of incidence, but FIG. 7 shows a second barcode from illuminating at a different second angle and thus it would have been obvious to have a second angle different, as recited, so that two datum’s can be alternatively viewed.  
Alternatively, the amount of difference between first and second angles have not been recited, and the effect of such on the system has not been recited.  Therefore an angle that is only slightly different (a fraction of a degree for example) could read on such limitations.
. 

Allowable Subject Matter
Claims 29, 33, and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach the first coating as recited in claim 29, the limitations regarding the one of the plurality of optical bits re claim 33, and the optical bit limitations in response to illumination of said data storage layer as variables, as set forth in claim 34

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. The Examiner notes that the claims do not limit a UID and OVD to not be read on by an RFID and barcode, for example.  If the applicant wants a specific structure, the structure should be explicitly recited in the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/Primary Examiner, Art Unit 2887